Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the hearing of the motion for reargument of the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, to wit: Appellant argued that he had been deprived of his constitutional rights in violation of the Fourth, Fifth and Fourteenth Amendments of the Constitution of the United States in each of the following respects: (1) appellant’s disbarment proceeding was constitutionally defective; (2) appellant’s records were confiscated by an unconstitutional general search; (3) appellant was denied access to his records to prepare a defense and avail himself of the effective assistance of counsel; (4) appellant was found guilty of an offense with which he had not been charged in violation of due process of law, and (5) appellant has neither waived nor acquiesced in the violation of his constitutional rights. The Court of Appeals held that there was no violation of any right guaranteed to him by the Constitution of the United States in any of the above respects. [See 20 N Y 2d 894.]